EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to replace a semicolon with a period: 

10. (Currently Amended) The display system of claim 1, wherein the display comprises: Page 3PATENT App. Ser. No.: 16/518,857 Client Ref. No.: 18-DIS-322-DCPI-US-UTLAtty. Dkt. No.: DISN/0375US (104575)a polymer dispersed liquid crystal (PDLC) panel that is configured to turn on and off to selectively permit the background light to pass therethrough; a transparent light guide; and a liquid crystal display (LCD) panel, wherein the transparent light guide is configured to provide backlight to the LCD panel[[;]].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255. The examiner can normally be reached M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLLIN X BEATTY/Primary Examiner, Art Unit 2872